Citation Nr: 0507298	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-14 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for plantar keratosis (claimed as plantar warts) of 
the feet, bilaterally.

2.  Entitlement to service connection for a left knee 
disability claimed as secondary to service-connected plantar 
keratosis (claimed as plantar warts) of the feet bilaterally.


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had active naval service from October 1981 to 
October 2001.  

This matter comes to the Board of Veterans' Appeals (Board) 
from November 2002 and May 2003 rating decisions of the RO, 
which granted service connection for plantar keratosis of the 
feet to which it assigned a 10 percent evaluation and denied 
the veteran's claim of service connection for a left knee 
disability claimed as secondary to plantar keratosis of the 
feet bilaterally.  With respect to the former, the veteran is 
contesting the initial rating.

The veteran testified at a video conference hearing before 
the undersigned in September 2004.


FINDINGS OF FACT

1.  The veteran's plantar keratosis of both feet is 
intractable and productive of calluses, pain, the need for 
orthotic shoe inserts, and altered weight-bearing which 
results in an altered gait.

2.  The veteran does not have a chronic left knee disability.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial disability 
evaluation of 30 percent, but no higher, for the veteran's 
service-connected plantar keratosis of the feet have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276 (2004).

2.  A left knee disability was not incurred in or aggravated 
by active duty service nor is it the proximate result of the 
veteran's service-connected plantar keratosis (claimed as 
plantar warts) of the feet.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary of VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claims.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence, which is necessary to make an informed decision on 
the issues.  Thus, the Board believes that all relevant 
evidence that is available has been obtained.  The veteran 
and his representative, moreover, have been accorded ample 
opportunity to present evidence and argument on her behalf, 
including presenting testimony at a personal hearing before 
the undersigned.  

Further, by a May 2002 letter and by April and July 2003 
statements of the case, the veteran and her representative 
have been notified of the evidence needed to establish the 
benefits sought, and she has been advised via these documents 
regarding her and VA's respective responsibilities as to 
obtaining that evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In October 2002, the veteran was afforded 
VA medical examinations in connection with her claim.  See 
38 U.S.C.A. § 5103A(d)(2).

Consequently, the Board concludes that VA's statutory duty to 
assist and notify the veteran has been satisfied.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  Id.; Soyini, supra.

 



Factual Background

The service medical records reflect no complaints or findings 
pertinent to the knees or joints.  The service medical 
records do, however, contain numerous entries regarding 
plantar warts and/or plantar keratosis.

In October 2001, the veteran filed a claim of service 
connection for, in pertinent part, left foot plantar warts.

On October 2002 VA medical examination of the feet, the 
examiner noted a seven-year history of an ongoing lesion on 
the plantar aspect of the left foot.  The veteran indicated 
that on numerous occasions, she had this lesion debrided, 
cauterized, and surgically removed, but it returned.  She 
stated that the lesion had been referred to as a wart and 
that she has been unable to wear normal footwear due to 
discomfort.  On dermatological evaluation, she had a benign 
lesion (callus) of the subsecond metatarsal of the left foot, 
and to a lesser degree there was a callus of the right foot.  
There was callus formation on the fifth metatarsal of the 
feet, and pinch calluses on the hallux, billaterally.  The 
skin of the feet was moist, there was no tinea pedis, and no 
sign of digital infection.  Orthopedic examination, revealed 
a mild hallux valgus deformity bilaterally with intractable 
plantar keratosis of the second metatarsals of each foot but 
more prominent on the left.  Pinch calluses were present on 
the first digits bilaterally.  Range of motion of the feet 
was within normal limits.  Subtalar ankle joint motion was 
within normal limits bilaterally.  Muscle tone was 4/5.  No 
plantar fasciitis or inferior calcaneal bursitis was noted.  

The examiner diagnosed intractable plantar keratosis as 
opposed to a verruca plantaris secondary to weight bearing.  
The veteran presented with hypermobile first 
metatarsophalangeal joints.  This caused increased weight 
bearing on the second metatarsal heads.  The examiner opined 
that further debridement, cauterization, or surgical excision 
would not yield any type of permanent correction.  

On October 2002 VA general medical examination, the veteran 
reported that her plantar warts were not resolving and that 
this situation affected her gait, leading to left knee pain.  
She said she used no assistive devices.  The veteran 
complained of daily left foot pain.  She works as a waitress 
with severe pain.  Regarding the left knee, she complained of 
swelling, popping, and grinding.  Her activities were not 
restricted, but she was unable to run or jog due to pain in 
the feet and left knee.  

On objective examination, the examiner observed no crepitus, 
erythema, tenderness, warmth, or instability of the left 
knee.  The examiner noted full left knee range of motion and 
indicated that left knee range of motion was from zero to 130 
degrees.  The veteran's range of motion was not diminished 
with repetition.  With regard to the foot, it was noted that 
she had a plantar wart on the ball of the foot which was 
greater than 1 centimeter in length.  It was also noted that 
she had a callus on the medial surface of the medial surface 
of the great toe.  The examiner diagnosed left patellofemoral 
pain and a plantar wart on the left foot, among other things. 

By November 2002 rating decision, the RO granted service 
connection for plantar keratosis of the feet to which it 
assigned a 10 percent evaluation.

In her February 2003 notice of disagreement with the initial 
evaluation assigned to her service-connected bilateral 
plantar keratosis, the veteran indicated that she wished to 
be granted service connection for a left knee disability 
secondary to her service-connected bilateral plantar 
keratosis.

By May 2003 rating decision, the RO denied service connection 
for "left knee pain."

At her September 2004 hearing, the veteran complained of 
constant pain in the feet.  She also indicated that she had 
pain in the buttocks, ankles, legs, and knees.  She testified 
that shoe inserts helped to correct her gait but did not 
serve to alleviate pain.  She also asserted that she could 
not wear the inserts at all times because they were designed 
to fit into her athletic shoes but she could not wear such 
shoes to work.  When she was not using shoe inserts it did 
not "look great" when she walked.  According to her, she 
placed weight on the outer side of the foot.  Regarding her 
left knee, she indicated that problems began after the 
plantar keratosis manifested.  She reported left knee 
clicking and pain on walking.  

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3.  

When the positive and negative evidence relating to a 
veteran's claim are in approximate balance, the claimant 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Regulations provide that when a disability not specifically 
provided for in the rating schedule is encountered, it will 
be rated under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.

The veteran's service-connected bilateral plantar keratosis 
has been rated 10 percent disabling by the RO under the 
provisions of Diagnostic Code 7819-7804.  Id.; 38 C.F.R. 
§ 4.118.  

Under Diagnostic Code 7819, benign skin neoplasms are to be 
rated as disfigurement of the head face, or neck (DC 7800), 
scars (DC's 7801, 7802, 7803, 7804, or 7805), or impairment 
of function.  38 C.F.R. § 4.118.

Diagnostic Code 7804 provides for a 10 percent disability 
rating for scars that are superficial and painful on 
examination.  Note one under Code 7804 indicates that a 
superficial scar is one not associated with underlying soft 
tissue damage.  Note two notes that a 10 percent rating will 
be assigned for a scar on the tip of a finger or toe even 
though amputation of the part would not warrant a compensable 
rating (See § 4.68 of this part on the amputation rule).  Id.

The veteran is in receipt of the highest evaluation available 
to her under the foregoing provision, and an increased rating 
is not warranted under Diagnostic Code 7819-7804.  Id.

Under Diagnostic Code 7801, scars other than on the head, 
face or neck, that are deep or that cause limited motion, 
warrant a 40 percent evaluation for area or areas exceeding 
144 square inches (929 sq. cm.); area or areas exceeding 72 
square inches (465 sq. cm.) warrant a 30 percent evaluation; 
area or areas exceeding 12 square inches (77 sq. cm.) warrant 
a 20 percent evaluation and area or areas exceeding 6 square 
inches (39 sq. cm.) warrant a 10 percent evaluation.  Note 
(1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25.  Note (2): A deep scar is one 
associated with underlying soft tissue damage.  Id.  

Diagnostic Code 7801 is inapplicable as the veteran's 
bilateral plantar keratosis is not shown to cover large areas 
of the skin and is not shown to be deep or cause limited 
motion.  Id.

Under Diagnostic Code 7802, for scars other than on the head, 
face, or neck, that are superficial and that do not cause 
limited motion: area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent evaluation.  10 percent 
is the maximum allowable evaluation under this diagnostic 
code.  Note (1): Scars in widely separated areas, as on two 
or more extremities or on anterior and posterior surfaces of 
extremities or trunk will be separately rated and combined in 
accordance with § 4.25.  Note (2): A superficial scar is one 
not associated with underlying soft tissue damage.  Id.

Diagnostic Code 7802 does not apply to the veteran's 
situation, as her bilateral plantar keratosis has not been 
said to cover 144 square inches.  In any event, she would not 
be entitled to an evaluation in excess of 10 percent for her 
service-connected disability under this diagnostic code.

Under Diagnostic Code 7803, scars, superficial and unstable, 
warrant a 10 percent evaluation.  Ten percent is the maximum 
allowable evaluation under this diagnostic code.  Note one: 
An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  Note two: A 
superficial scar is one not associated with underlying soft 
tissue damage.  Id.

The veteran's disability is not shown to be unstable, and 
this provision is not for application.  Again, however, she 
would not fare better with an evaluation under the foregoing 
diagnostic code.

Under Diagnostic Code 7805, other scars are rated on 
limitation of function of the part affected.  Id.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran describes constant pain in the feet and an 
inability to run and jog.  She also relies on orthotic 
devices to correct her gait, and her condition has not 
responded well to treatment.  The Board is of the opinion 
that the veteran's bilateral plantar keratosis symptomatology 
might well be more consistent with an evaluation under a 
different diagnostic code.  See Tedeschi, supra; Butts, 
supra.

Under Diagnostic Code 5276, bilateral flatfoot that is mild 
with symptoms relieved by a built-up shoe or arch support 
warrants a noncompensable evaluation.  A 10 percent rating 
requires moderate flatfoot with the weight-bearing line being 
over or medial to the great toe, inward bowing of the tendo 
achilles, and pain on manipulation and use of the feet.  
Severe bilateral flatfoot warrants a 30 percent rating where 
there is objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, and characteristic 
callosities.  Id.  Pronounced bilateral flatfoot warrants a 
50 percent rating where there is marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achilles on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71a, Diagnostic Code 5276.
 	
Because the veteran's plantar keratosis symptoms affect both 
feet, have been unresponsive to treatment, necessitate use of 
orthotics, produce altered weight-bearing and gait, cause 
severe pain and limit the ability to run and jog, her 
disability can be described as severe.  Thus, a 30 percent 
evaluation is warranted under Diagnostic Code 5276.  The 
Board does not find that the veteran's disability is 
pronounced as her condition does not result in:  marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement or severe spasm of the tendo 
adhillis on manipulation.  Further, her condition is improved 
with the use of orthotics.  See Id.; Diagnostic Code 5276; 
Tedeschi, supra; Butts, supra; Pernorio, supra.

An evaluation under Diagnostic Code 5284 is not for 
application as such applies to foot injuries.  In the instant 
case, plantar keratosis is a disease not an injury.  Further, 
her symptoms are very similar to those listed under 
Diagnostic Code 5276. 

An evaluation under the foregoing provision in addition to an 
evaluation under Diagnostic Code 7819-7804 is not permitted 
because this would entail compensating the veteran twice for 
similar symptomatology, and this practice, referred to as 
pyramiding, is impermissible.  See 38 C.F.R. § 4.14 (2004); 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected bilateral plantar keratosis has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  Under these circumstances, the 
Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
more favorable decision.  See also 38 C.F.R. § 4.3; Gilbert, 
supra.



Service Connection 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  

The Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).

When a claim is filed for entitlement to service connection, 
whether on a direct basis or as secondary to a service-
connected disability, there must be an initial finding of a 
current chronic disability.  Although the appellant may 
testify as to symptoms he perceives to be manifestations of 
disability, the question of whether a chronic disability is 
currently present is one which requires skill in diagnosis, 
and questions involving diagnostic skills must be made by 
medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Although the veteran complains of left knee pain, no specific 
left knee disability has been found.  Indeed, only left knee 
pain syndrome has been diagnosed.  The Board notes that 
service connection can only be granted for currently 
manifested disorders.  Id.  Additionally, the Board notes 
that service connection cannot be granted for pain alone 
without an underlying disability.  See Sanchez-Benitez, 13 
Vet. App. at 285.  The foregoing being the case, service 
connection for a left knee disability can be granted neither 
on a direct basis nor as secondary to the veteran's service-
connected bilateral plantar keratosis.  38 C.F.R. §§ 3.303, 
3.310.

In any event, the evidence does not reflect, and the veteran 
does not allege, a direct nexus between a left knee 
disability and service.  Indeed, the service medical records 
are silent with regard to any complaints or findings 
regarding the left knee.  As such, service connection for a 
left knee disability on a direct basis must be denied.  
38 C.F.R. § 3.303.  Again, the Board need not discuss the 
issue of secondary service connection any further because the 
veteran does not suffer from the type of disability for which 
service connection can be granted.  Id.; 38 C.F.R. § 3.310; 
Sanchez-Benitez, supra.

The Board acknowledges that the veteran might well believe 
that she suffers from a left knee disability beyond mere 
pain.  The veteran, however, is not shown to be competent to 
render medical opinions upon which the Board may rely.  See 
Espiritu, supra.

The Board notes that no medical examination has been 
conducted specifically in connection with this issue.  The VA 
medical examination reports outlined above stem from medical 
examinations that took place in October 2002, and the veteran 
only filed her claim of entitlement to service connection for 
a left knee disability as secondary to service-connected 
plantar keratosis in February 2003.  One of the examination 
reports, however, does happen to address the matter of left 
knee complaints, and no further examination, therefore, is 
warranted.  See 38 U.S.C.A. § 5103A; Sabonis, supra.

In conclusion, this is not a case where the evidence is in 
relative equipoise in which case the veteran would prevail; 
rather, the preponderance of the competent medical evidence 
reflects that the veteran does not suffer from a specific 
left knee disability that underlies her complaints of left 
knee pain.  As the preponderance of the evidence weighs 
against her claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz, supra; 
Gilbert, supra.  


ORDER

An initial 30 percent evaluation for the veteran's plantar 
keratosis of the feet is granted.

Service connection for a left knee disability is denied.



	                        
____________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


